Judgment of conviction 'of the County Court of Queens county unanimously affirmed. It was for the jury to say, in the circumstances, whether the defendant’s confession was freely and voluntarily made. The appellant is in error in the claim that independent evidence, apart from his confession, was necessary to connect him with the crime. The corroboration which the law requires is riot of the confession but of the fact that the crime charged has been committed. A confession is only insufficient to warrant conviction when there is lacking the “ additional proof that the crime charged has been committed.” (Code Crim. Proc. § 396; People v. DiGregario, 205 App. Div. 629, 632; People v. Roach, 215 N. Y. 592, 600.) Present — Lazansky, P. J., Rich, Kapper, Carswell and Scudder, JJ.